DETAILED ACTION
This Office action is in response to the Application filed on November 23, 2021, which is a continuation of U.S. Application No. 17/004440, filed on August 27, 2020, which is a continuation of International Application No. PCT/US2020/012538 filed on January 7, 2020, which claims benefit of U.S. Provisional Application No. 62/789735 filed on January 8, 2019. An action on the merits follows. Claims 1-25 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hare et al. (US PG Pub. No. 2019/0178654 A1), hereafter referred to as Hare, Applicant cited prior art originally cited by the examiner during examination of parent application.

Regarding claim 1, Hare discloses a method for monitoring movement of objects in space (Par. [0007-9]: location estimation methods described herein may facilitate the task of efficiently finding the statistically optimal location of a mobile platform… methods described herein are applicable to systems of multiple mobile platforms, and facilitate the combining of environmental descriptions provided by two or more (e.g., all) of the mobile platforms… a method of estimating a location of a mobile device in a two-dimensional (2D) or three-dimensional (3D) space is provided; Par. [0217]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked; a method for monitoring movement of objects in space (e.g. method of estimating location and tracking (i.e. monitoring) of moveable objects in three-dimensional (3D) space, as indicate above), for example), comprising:
detecting motion based on first localization data related to a localization device moving in a distinct motion pattern, wherein the first localization data is based on sensor readings captured by at least one sensor (Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0181]: recognition that an object is of a movable or changeable type (e.g., by machine learned identification), a measurement of motion or change of shape while in the field of view (e.g., tracking the object while in motion), a determination of motion or change shape of an object while not observed (e.g., by identifying a change of environment), an apparent discrepancy between the characteristics of features (e.g., differences in proximate images); detecting motion based on first localization data related to a localization device moving in a distinct motion pattern, wherein the first localization data is based on sensor readings captured by at least one sensor (e.g. detect motion of a mobile platform, including any mobile device, such as, for example, a rig, a robot, a drone, an unmanned vehicle, an unmanned aerial vehicle, etc., in which each mobile platform moves in a distinct (i.e. individual, different, separate, etc.) motion pattern, respectively, based on location information of each mobile platform (i.e. first, second, third… Nth localization data related to a first, second, third… Nth localization device), including a set of images recorded (i.e. captured, acquired, etc.) by the platform’s camera(s) (i.e. sensor readings captured by at least one sensor), as indicated above), for example); 
correlating the detected motion to a known motion of the localization device based on respective times of the first localization data and of the localization device (Par. [0005]: simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0102]: estimating the location of the mobile platform and selecting the transformation that corresponds to the platform's estimated location. The location of the mobile platform may be estimated based on a motion model of the mobile platform. For example, the platform's location may be estimated by integrating the motion model from a previous state, and/or by using other measurements of the platform's location. Such measurements may be obtained, for example, using navigational techniques and/or systems known to one of ordinary skill in the art (e.g., inertial measurement units (IMUs), inertial navigation units (INUs), satellite-based positioning systems (e.g., the Global Positioning System (GPS)), triangulation, etc.); Par. [0254-255]: Image data is provided by an array of Synchronized Cameras (301) that record images simultaneously from known relative positions. Additional data is provided by Auxiliary Sensors (302) which may include any combination of IMU, Odometer, Compass, or even a less accurate positioning system such as a GPS (Global Positioning System) receiver. The Synchronized Cameras and Auxiliary Sensors share a Common Clock Domain (303) so that the relative timing of measurements is known… The SLAM analysis (304) may involve camera data, and may also incorporate data from Auxiliary Sensors (302) to improve the accuracy and efficiency of the analysis. One result of the SLAM Analysis (304) is an estimation of the Camera Position, Rotation and Uncertainty (305), which is used to correct the position and rotation estimated by integrating data from the Auxiliary Sensors 302. The second result of the SLAM Analysis (304) are measurements of Local Features (306) that describe the estimated absolute positions of features observed in a single frame of images from the Synchronized Cameras (301); Par. [0264]: For measurements needed in real-time, the IMU 402 is chosen to deliver position and orientation measurements, which are corrected 426 at particular times (e.g., periodically) using the results from the SLAM update unit 416. While the SLAM update unit 416 is calculating the position and orientation measurements, data is provided by the Cameras 404 and IMU 402 to the Render Engine 408… the SLAM update unit 416 may be chosen to calculate the estimations of position and orientation for 1 out of 3 frames, thus reducing demands on resources. In other embodiments, SLAM updates may be performed in 1 out of 10 frames. In this way, the decision to choose which measurement unit to use to calculate an estimation of position and orientation of a moving body is based on an evaluation of the current quality of data and an evaluation of the level of demand on computational resources; correlating the detected motion to a known motion of the localization device based on respective times of the first localization data and of the localization device (e.g. camera data (i.e. the detected motion based on first localization data) and other measurements of the platform’s location, including data from auxiliary sensors (i.e. a known motion of the localization device), such as, for example, inertial measurement units (IMUs), inertial navigation units (INUs), GPS, Odometer, etc., are correlated (i.e. are synchronized) by sharing a common clock so that the relative timing (i.e. respective times of the first localization data and of the localization device) of measurements is known, as indicated above), for example);
localizing the localization device with respect to a map based on the correlation (Par. [0005]: simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0067]: the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); localizing the localization device with respect to a map based on the correlation (e.g. use mobile platform(s) (i.e. the localization device(s)) correlated measurements above to construct a map of an unknown environment (i.e. a map) while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment (i.e. localizing the localization device(s) with respect to a map based on the correlation), as indicated above), for example);
tracking at least one first location of an object based on second localization data captured by the at least one sensor, wherein the at least one first location is on the map, wherein the tracking further comprises identifying at least one second location of the object based on the second localization data and determining the at least one first location based on the at least one second location (Par. [0005]: simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0067]: the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom; Par. [0177]: the system may be embedded within a mobile machine configured to autonomously maneuver itself in an environment. SLAM systems may operate alone or in collaboration with other SLAM systems. For example, a swarm of mobile SLAM systems may solve the SLAM problem collaboratively and share data; Par. [0181]: recognition that an object is of a movable or changeable type (e.g., by machine learned identification), a measurement of motion or change of shape while in the field of view (e.g., tracking the object while in motion), a determination of motion or change shape of an object while not observed (e.g., by identifying a change of environment), an apparent discrepancy between the characteristics of features (e.g., differences in proximate images); Par. [0217-233]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked… Collaborative Mapping Techniques… Multiple SLAM systems may move through the same environment, and may occupy the same environment at the same time. In the situation where multiple devices move through the same environment, they may share information, such as features in the environment, thereby improving the estimations made by the recipient of this information. In the case where multiple SLAM systems occupy the same environment simultaneously, sharing information may enable a faster and more accurate mapping of the environment. Furthermore, sharing information of moving objects may improve each SLAM system's situational awareness. Finally, the inventors have recognized that it may be beneficial for each SLAM system to estimate and share the position and orientation of other SLAM systems… The analysis performed by the SLAM system to determine its own location may also be applied to determine the position and orientation of moveable devices (e.g., controllers) relative to the SLAM system; Par. [0277-278]: SLAM systems share measurements of the positions other SLAM systems… chaining together mutual observations of drones (600-602). The drone (602) in the lower room is able to measure stationary features (603-606) and also the position and orientation (607) of the drone in the hallway (600). At the same time, the drone in the hallway (600) is able to measure the position and orientation (608) of the drone in the upper room (601) relative to its own position; tracking at least one first location of an object based on second localization data captured by the at least one sensor, wherein the at least one first location is on the map, wherein the tracking further comprises identifying at least one second location of the object based on the second localization data and determining the at least one first location based on the at least one second location (e.g. determining the location and movement of one or more platforms within the same coordinate system (i.e. tracking at least one first location of an object) by determining an apparent discrepancy between the characteristics of features, such as  differences in proximate images (i.e. determining the at least one first location based on the at least one second location), based on images provided by the platforms (i.e. based on first, second, third… Nth localization data captured by the at least one sensor) and data derived therefrom, as indicated above), for example).

Regarding claim 2, claim 1 is incorporated and Hare discloses the method, wherein correlating the detected motion to the known motion of the localization device further comprises:
determining a highest correlation between the known motion of the localization device and the detected motion (Par. [0086]: optimal location estimate may be the position and rotation that globally maximizes the product of probabilities of transforming world features to frame features, when each of those probabilities is exponentiated by its weight. This problem may be equivalently stated by mapping each feature pair of N-dimensional positions (e.g., 3-dimensional positions) to a single position in 2N dimensions (e.g., 6 dimensions), and each pair of uncertainties to a squared distance function in 2N dimensions. In this statement the problem to be solved is finding the N dimensional optimal subspace with respect to an objective function, when the orientation of the subspace is restricted to correspond to rotations; Par. [0109]: an objective function that aggregates the probabilities of the feature pairs may be evaluated. In some embodiments, the objective function G is the product of the probabilities of all feature pairs Pi, and the optimal estimated location corresponds to G's maximum; wherein correlating the detected motion to the known motion of the localization device further comprises: determining a highest correlation between the known motion of the localization device and the detected motion (e.g. use mobile platform(s) (i.e. the localization device(s)) correlated measurements above, including camera data and data from auxiliary sensors, to determining a highest (i.e. maximum) correlation between the known motion of the localization device and the detected motion, including an optimal location estimate, which is the position and rotation (i.e. motion) that globally maximizes the product of probabilities of transforming world features (i.e. the known motion of the localization device) to frame features (i.e. the detected motion from images/frames), as indicated above), for example).

Regarding claim 3, claim 1 is incorporated and Hare discloses the method, wherein the known location of the localization device is determined based on a position of the localization device, wherein the position of the localization device is determined using simultaneous localization and mapping (Par. [0005]: simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0067]: the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom; Par. [0217-233]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked… Collaborative Mapping Techniques… Multiple SLAM systems may move through the same environment, and may occupy the same environment at the same time. In the situation where multiple devices move through the same environment, they may share information, such as features in the environment, thereby improving the estimations made by the recipient of this information. In the case where multiple SLAM systems occupy the same environment simultaneously, sharing information may enable a faster and more accurate mapping of the environment. Furthermore, sharing information of moving objects may improve each SLAM system's situational awareness. Finally, the inventors have recognized that it may be beneficial for each SLAM system to estimate and share the position and orientation of other SLAM systems… The analysis performed by the SLAM system to determine its own location may also be applied to determine the position and orientation of moveable devices (e.g., controllers) relative to the SLAM system; Par. [0264]: For measurements needed in real-time, the IMU 402 is chosen to deliver position and orientation measurements, which are corrected 426 at particular times (e.g., periodically) using the results from the SLAM update unit 416. While the SLAM update unit 416 is calculating the position and orientation measurements, data is provided by the Cameras 404 and IMU 402 to the Render Engine 408… the SLAM update unit 416 may be chosen to calculate the estimations of position and orientation for 1 out of 3 frames, thus reducing demands on resources. In other embodiments, SLAM updates may be performed in 1 out of 10 frames. In this way, the decision to choose which measurement unit to use to calculate an estimation of position and orientation of a moving body is based on an evaluation of the current quality of data and an evaluation of the level of demand on computational resources; Par. [0277-278]: SLAM systems share measurements of the positions other SLAM systems… chaining together mutual observations of drones (600-602). The drone (602) in the lower room is able to measure stationary features (603-606) and also the position and orientation (607) of the drone in the hallway (600). At the same time, the drone in the hallway (600) is able to measure the position and orientation (608) of the drone in the upper room (601) relative to its own position; wherein the known location of the localization device is determined based on a position of the localization device, wherein the position of the localization device is determined using simultaneous localization and mapping (e.g. determine the position and orientation (i.e. the movement) of the platform from the recorded images and other measurements of the platform’s location, including data from auxiliary sensors (i.e. a known motion of the localization device), such as, for example, inertial measurement units (IMUs), inertial navigation units (INUs), GPS, Odometer, etc., using simultaneous localization and mapping (SLAM) techniques, as indicated above), for example).

Regarding claim 4, claim 1 is incorporated and Hare discloses the method, wherein the at least one sensor includes at least one camera, wherein the first localization data includes at least one image captured by the at least one camera and showing the localization device moving (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); Par. [0217]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked; wherein the at least one sensor includes at least one camera, wherein the first localization data includes at least one image captured by the at least one camera and showing the localization device moving (e.g. determining the location and movement of one or more platforms (i.e. the localization device(s)) based on images provided by the platforms and data derived therefrom (i.e. at least one image captured by the at least one camera and showing the localization device moving), including a mobile platform that uses one or more cameras (i.e. the at least one sensor includes at least one camera) to provide a stream of frames, wherein each frame includes a set of images recorded by mounting (i.e. affixing, attaching, etc.) an imaging device to a mobile platform in motion (i.e. the first localization data includes at least one image captured by the at least one camera and showing the localization device moving), as indicated above), for example).

Regarding claim 5, claim 4 is incorporated and Hare discloses the method, wherein the method is performed by a system, wherein the at least one camera is affixed to the system (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); wherein the method is performed by a system, wherein the at least one camera is affixed to the system (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.) based on images provided by the platforms and data derived therefrom by mounting an imaging device to a mobile platform (i.e. wherein the at least one camera is affixed to the system) in motion, as indicated above), for example).

Regarding claim 6, claim 4 is incorporated and Hare discloses the method, wherein the method is performed by a system, wherein the at least one camera is configured for locomotion independent of the system (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); wherein the method is performed by a system, wherein the at least one camera is configured for locomotion independent of the system (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.), respectively, based on images provided by each the platforms and data derived therefrom by mounting an imaging device to a mobile platform in motion, which is configured for locomotion (i.e. movement, displacement, propulsion, etc.) independent of other platforms (i.e. configured for locomotion independent of the system), as indicated above), for example).

Regarding claim 7, claim 4 is incorporated and Hare discloses the method, wherein the method is performed by a system, wherein the at least one camera includes a first camera and a second camera, wherein the first camera is affixed to the system, wherein the second camera is configured for locomotion independent of the system (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); wherein the at least one camera includes a first camera and a second camera, wherein the first camera is affixed to the system, wherein the second camera is configured for locomotion independent of the system (e.g. determining the location and movement of one or more platforms (i.e. the localization device(s)), including a mobile platform that uses one or more cameras (i.e. wherein the at least one camera includes a first camera and a second camera), respectively, based on images provided by each the platforms by mounting (i.e. affixing, attaching, etc.) each imaging device to a respective mobile platform in motion, which is configured for locomotion (i.e. movement, displacement, propulsion, etc.) independent of other platforms (i.e. configured for locomotion independent of the system), as indicated above), for example).

Regarding claim 8, claim 4 is incorporated and Hare discloses the method, wherein the method is performed by a system, wherein the system is a mobile device (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); wherein the system is a mobile device (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.) based on images provided by the platforms and data derived therefrom, including a mobile platform (i.e. a mobile device) that uses one or more cameras to provide a stream of frames, as indicated above), for example).

Regarding claim 9, claim 1 is incorporated and Hare discloses the method, wherein the detected motion includes at least one distinct motion pattern of the localization device, wherein the at least one distinct motion pattern is different from a motion pattern of the object (Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0181]: recognition that an object is of a movable or changeable type (e.g., by machine learned identification), a measurement of motion or change of shape while in the field of view (e.g., tracking the object while in motion), a determination of motion or change shape of an object while not observed (e.g., by identifying a change of environment), an apparent discrepancy between the characteristics of features (e.g., differences in proximate images); wherein the detected motion includes at least one distinct motion pattern of the localization device, wherein the at least one distinct motion pattern is different from a motion pattern of the object (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.), including mobile platforms or other objects, in which each mobile platform (i.e. the localization device) moves in a distinct (i.e. individual, different, separate, etc.) motion pattern, respectively, based on location information of each mobile platform (i.e. first, second, third… Nth localization data related to a first, second, third… Nth localization device, etc.), as indicated above), for example).

Regarding claim 10, claim 1 is incorporated and Hare discloses the method, further comprising:
causing the localization device to perform at least one action based on the tracked location of the object (Par. [0206]: solution may be to provide the estimated position and orientation of the SLAM system for every rendered frame, while sharing the description of the surface geometry of the physical world and providing updates as needed… observations from SLAM systems may provide a basis of negotiation and a means of verifying consistency with the negotiated actions; Par. [0181]: recognition that an object is of a movable or changeable type (e.g., by machine learned identification), a measurement of motion or change of shape while in the field of view (e.g., tracking the object while in motion), a determination of motion or change shape of an object while not observed (e.g., by identifying a change of environment), an apparent discrepancy between the characteristics of features (e.g., differences in proximate images); Par. [0217-233]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked… Collaborative Mapping Techniques… Multiple SLAM systems may move through the same environment, and may occupy the same environment at the same time. In the situation where multiple devices move through the same environment, they may share information, such as features in the environment, thereby improving the estimations made by the recipient of this information. In the case where multiple SLAM systems occupy the same environment simultaneously, sharing information may enable a faster and more accurate mapping of the environment. Furthermore, sharing information of moving objects may improve each SLAM system's situational awareness. Finally, the inventors have recognized that it may be beneficial for each SLAM system to estimate and share the position and orientation of other SLAM systems… The analysis performed by the SLAM system to determine its own location may also be applied to determine the position and orientation of moveable devices (e.g., controllers) relative to the SLAM system; causing the localization device to perform at least one action based on the tracked location of the object (e.g. determining the location and movement of one or more platforms (i.e. the localization device(s)) by determining solution which provides the estimated position and orientation of the SLAM system (i.e. the tracked location of the object) for every rendered frame and observations from SLAM systems provide a basis of negotiation and a means of verifying consistency with the negotiated actions (i.e. perform at least one action based on the tracked location of the object), as indicated above), for example).

Regarding claim 12, claim 1 is incorporated and Hare discloses the method, further comprising:
tracking at least one action by the localization device, wherein the tracking further comprises identifying at least one action location of the localization device based on the second localization data, wherein the localization device performed one of the at least one action at each of the at least one action location (Par. [0206]: solution may be to provide the estimated position and orientation of the SLAM system for every rendered frame, while sharing the description of the surface geometry of the physical world and providing updates as needed… observations from SLAM systems may provide a basis of negotiation and a means of verifying consistency with the negotiated actions; Par. [0181]: recognition that an object is of a movable or changeable type (e.g., by machine learned identification), a measurement of motion or change of shape while in the field of view (e.g., tracking the object while in motion), a determination of motion or change shape of an object while not observed (e.g., by identifying a change of environment), an apparent discrepancy between the characteristics of features (e.g., differences in proximate images); Par. [0217-233]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked… Collaborative Mapping Techniques… Multiple SLAM systems may move through the same environment, and may occupy the same environment at the same time. In the situation where multiple devices move through the same environment, they may share information, such as features in the environment, thereby improving the estimations made by the recipient of this information. In the case where multiple SLAM systems occupy the same environment simultaneously, sharing information may enable a faster and more accurate mapping of the environment. Furthermore, sharing information of moving objects may improve each SLAM system's situational awareness. Finally, the inventors have recognized that it may be beneficial for each SLAM system to estimate and share the position and orientation of other SLAM systems… The analysis performed by the SLAM system to determine its own location may also be applied to determine the position and orientation of moveable devices (e.g., controllers) relative to the SLAM system; tracking at least one action by the localization device, wherein the tracking further comprises identifying at least one action location of the localization device based on the second localization data, wherein the localization device performed one of the at least one action at each of the at least one action location (e.g. determining the location and movement of one or more platforms within the same coordinate system (i.e. tracking at least one action by the localization device(s)) by determining an apparent discrepancy between the characteristics of features, such as  differences in proximate images (i.e. determining the at least one first location based on the second localization data), by determining solution which provides the estimated position and orientation of the SLAM system  for every rendered frame and observations from SLAM systems provide a basis of negotiation and a means of verifying consistency with the negotiated actions (i.e. wherein the localization device performed one of the at least one action at each of the at least one action location), as indicated above), for example).

Regarding claim 13, Hare discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Par. [0010]: computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods. A system of one or more computers can be configured to perform particular actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions; Par. [0291-292]: embodiments of the methods and operations described in the present disclosure can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Implementations of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of, data processing apparatus… A computer storage medium can be, or be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device, or a combination of one or more of them). The steps of the program further recited in claim 13 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.

Regarding claim 14, Hare discloses a system for monitoring movement of objects in space Par. [0007-9]: location estimation methods described herein may facilitate the task of efficiently finding the statistically optimal location of a mobile platform… methods described herein are applicable to systems of multiple mobile platforms, and facilitate the combining of environmental descriptions provided by two or more (e.g., all) of the mobile platforms… a method of estimating a location of a mobile device in a two-dimensional (2D) or three-dimensional (3D) space is provided; Par. [0217]: SLAM system may be applied to identify corresponding features of an object that has moved, deformed or otherwise changed, based on the inferred object transformation. An object identified as a movable object may then be identified as a trackable object. Moveable objects may be tracked; a system for monitoring movement of objects in space (e.g. systems for estimating location and tracking (i.e. monitoring) of moveable objects in three-dimensional (3D) space, as shown in Figs. 1A-1D and 3), for example), comprising: 
a processing circuitry (Figs. 1B, No. 134, 1C, Nos. 162, 166, 200, 1D, No. 200, for example); and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (Par. [0010]: computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods. A system of one or more computers can be configured to perform particular actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions; Par. [0291-292]: embodiments of the methods and operations described in the present disclosure can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Implementations of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of, data processing apparatus… A computer storage medium can be, or be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device, or a combination of one or more of them). The steps of the program further recited in claim 14 correspond to claim 1 when executed and are rejected as applied to method claim 1 above.

Regarding claim 15, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 2 above.

Regarding claim 16, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 3 above.

Regarding claim 17, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 4 above.

Regarding claim 18, claim 17 is incorporated and Hare discloses the system, further comprising:
a housing, wherein the processing circuitry and memory are disposed in the housing (Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0237]: Device 0 contains sensors, processors and storage databases on-board. Sensor 130 may include an IMU (Inertial Measurement Unit), odometer, compass, and/or GPS (Global Positioning System) receiver. In the embodiment illustrated in FIG. 1b, sensor 130 is an IMU and sensor 132 is a camera. Processing unit 134 takes input from the sensors and calculates position, orientation and viewing estimates and uncertainty estimations; a housing, wherein the processing circuitry and memory are disposed in the housing (e.g. one or more platforms (i.e. systems, devices, apparatuses, etc.), each including a respective housing (i.e. enclosure), such as Device 0, which contains sensors, processors and storage databases on-board, as indicated above), for example); and
the at least one camera, wherein the at least one camera is affixed to the housing (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); the at least one camera, wherein the at least one camera is affixed to the housing (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.) based on images provided by the platforms and data derived therefrom by mounting an imaging device to the housing of a mobile platform (i.e. wherein the at least one camera is affixed to the system) in motion, as indicated above), for example).

Regarding claim 19, claim 17 is incorporated and Hare discloses the system, further comprising:
a housing, wherein the processing circuitry and memory are disposed in the housing (Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0237]: Device 0 contains sensors, processors and storage databases on-board. Sensor 130 may include an IMU (Inertial Measurement Unit), odometer, compass, and/or GPS (Global Positioning System) receiver. In the embodiment illustrated in FIG. 1b, sensor 130 is an IMU and sensor 132 is a camera. Processing unit 134 takes input from the sensors and calculates position, orientation and viewing estimates and uncertainty estimations; a housing, wherein the processing circuitry and memory are disposed in the housing (e.g. one or more platforms (i.e. systems, devices, apparatuses, etc.), each including a respective housing (i.e. enclosure), such as Device 0, which contains sensors, processors and storage databases on-board, as indicated above), for example); and
the at least one camera, wherein the at least one camera is configured for locomotion independent of the housing (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); the at least one camera, wherein the at least one camera is configured for locomotion independent of the housing (e.g. determining the location and movement of one or more platforms (i.e. systems, devices, apparatuses, etc.), respectively, based on images provided by each the platforms, and each of their respective housings, and data derived therefrom by mounting an imaging device to a mobile platform in motion, which is configured for locomotion (i.e. movement, displacement, propulsion, etc.) independent of other platforms and each of their respective housings (i.e. configured for locomotion independent of the housing), as indicated above), for example).

Regarding claim 20, claim 17 is incorporated and teaches the system, further comprising:
a housing, wherein the processing circuitry and memory are disposed in the housing (Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0237]: Device 0 contains sensors, processors and storage databases on-board. Sensor 130 may include an IMU (Inertial Measurement Unit), odometer, compass, and/or GPS (Global Positioning System) receiver. In the embodiment illustrated in FIG. 1b, sensor 130 is an IMU and sensor 132 is a camera. Processing unit 134 takes input from the sensors and calculates position, orientation and viewing estimates and uncertainty estimations; a housing, wherein the processing circuitry and memory are disposed in the housing (e.g. one or more platforms (i.e. systems, devices, apparatuses, etc.), each including a respective housing (i.e. enclosure), such as Device 0, which contains sensors, processors and storage databases on-board, as indicated above), for example); and
the at least one camera, wherein the at least one camera includes a first camera and a second camera, wherein the first camera is affixed to the housing, wherein the second camera is configured for locomotion independent of the housing (Par. [0004-5]: a digital representation of a real-world environment may be used to generate a digital map of this environment. For example, mounting an imaging device to a mobile platform in motion within an environment can facilitate the use of a digital map to localize the mobile platform (e.g., to determine the location of the mobile platform within the environment). For example, a mobile robot can use an imaging device to generate a map of the robot's surroundings and determine the robot's location within its environment… simultaneous localization and mapping ( SLAM) techniques may be applied to the image data to allow the robot to build a map of an unknown environment while simultaneously keeping track of its current location in the environment. In general, SLAM techniques address the problem of using one or more mobile platforms to construct a map of an unknown environment while using the map to estimate the location(s) of the platforms(s) within that environment and/or to navigate within the environment. Some SLAM techniques may use data from different types of sensors (in addition to or in lieu of data image data from cameras) to localize the mobile platform(s) and map the features of the environment. For example, other data from cameras and/or data from odometers, gyroscopes and depth sensors may be used; Par. [0056-60]: a "mobile platform" may include any mobile device (e.g., rig, robot, drone, unmanned vehicle, unmanned aerial vehicle, etc.) equipped with one or more imaging devices (e.g., one or more cameras)… a " camera" may include any system (e.g., sensor system) capable of providing a collection of one or more "images" of a volume (e.g., a volume adjacent to or surrounding the camera)… positions of features within an environment are determined based on images of the environment; Par. [0067-68]: a mobile platform that uses one or more cameras to provide a stream of "frames" (wherein each frame includes a set of images recorded (e.g., substantially simultaneously recorded) by the platform's camera(s)), the movement of the platform can be estimated from the recorded images using SLAM techniques. More generally, SLAM techniques can address the task of determining the location and movement of one or more platforms within the same coordinate system based on images provided by the platforms and data derived therefrom… estimations of the location of each platform are made as fast as their frames are recorded… First (the "feature extraction" problem), given a frame, visual and structural information about the environment surrounding the platform can be derived. Second (the "location estimation" problem), the visual and structural information derived from one or more frames can be compared to an existing description of the environment to estimate the "location" (e.g., the position and rotation) of the platform; Par. [0096]: the first map is obtained by extracting features from images provided by a mobile platform's camera(s); the at least one camera, wherein the at least one camera includes a first camera and a second camera, wherein the first camera is affixed to the housing, wherein the second camera is configured for locomotion independent of the housing (e.g. determining the location and movement of one or more platforms (i.e. the localization device(s)), and each of their respective housings, including a mobile platform that uses one or more cameras (i.e. wherein the at least one camera includes a first camera and a second camera), respectively, based on images provided by each the platforms by mounting (i.e. affixing, attaching, etc.) each imaging device to the housing of a respective mobile platform in motion, which is configured for locomotion (i.e. movement, displacement, propulsion, etc.) independent of other platforms and each of their respective housings (i.e. configured for locomotion independent of the housing), as indicated above), for example).
Regarding claim 21, claim 17 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 8 above.

Regarding claim 22, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 9 above.

Regarding claim 23, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 10 above.

Regarding claim 25, claim 14 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Hare, in view of Tan et al. (US PG Pub.  Patent Publication No. 2019/0219409 A1), hereafter referred to as Tan, Applicant cited prior art originally cited by the examiner during examination of parent application.

Regarding claim 11, claim 10 is incorporated and Hare discloses the method (Par. [0007-9]), but fails to teach the following as further recited in claim 11.
However, Tan teaches wherein the at least one action is at least one of: cleaning, mowing a lawn, patrolling, and picking up the object (Par. [0018]: robots or robotic devices may be operated in an indoor environment to move along a path in the performance of actions or tasks, such as delivering or moving items, performing custodial tasks, performing security or monitoring functions, and so forth; Par. [0056-59]: path that is determined in this manner may then be communicated to the robot 12 to follow in order to perform an assigned task, or, in other embodiments, steps or actions along the path may be communicated to the robot 12, as opposed to the complete path, to facilitate task performance… output of the task planning feature may, in one implementation, be an array of class instances, where each instance represents one operation. In the description of each operation, one or more of the following may be provided: specification or selection of a manipulator or arm of the robot 12 or the base of the robot 12, determination or specification of a target configuration, a target operation, or an environmental constraint(s), and/or indication of an action performance. Outputs of the task planning feature may be provided to a robot navigation planning routine or algorithm; wherein the at least one action is at least one of: cleaning, mowing a lawn, patrolling, and picking up the object (e.g. devices are operated in an indoor environment to move along a path in the performance of actions or tasks, such as delivering or moving items, performing custodial tasks, performing security or monitoring functions (i.e. patrolling), and so forth, as indicated above), for example).
Hare and Tan are considered to be analogous art because they pertain to robotic device(s) navigation and planning via image processing including SLAM techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the location estimation methods that facilitate the task of efficiently finding statistically optimal location of a mobile platform(s) (as disclosed by Hare) with wherein the at least one action is at least one of patrolling (as taught by Tan, Abstract, Par. [0018, 56-59]) to accurately locate robot(s) within an environment to perform security or monitoring functions (Tan, Abstract, Par. [0018, 33]).

Regarding claim 24, claim 23 is incorporated and is a corresponding apparatus claim rejected as applied to the method claim 11 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668